DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/06/2022 has been entered.
 
Response to Amendment
	The amendment filed on 04/06/2022 has been entered. Claims 1-8 remain pending in the instant application, with claim 2 being withdrawn pursuant to an election of species dated 06/09/2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3-4, and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zanetta (WO 2006021981 A1).
Regarding claim 1, Zanetta discloses: 
a tubular reel seat (reel seat 1, figure 1) for a fishing rod (fishing rod main body 2, figure 1), including a tubular movable hood (first hood 10, figure 1) disposed on a front side of the reel seat (the first hood is located on one side of the reel seat, with that one side being a front side, as illustrated in figure 1), the tubular movable hood comprising: 
a hood portion (reel leg fixing portion 11, figures 1 and 7) configured to cover a front-end portion of a reel foot (fig. 1 illustrates the reel leg fixing portion covering a front-end of a reel foot) of a fishing reel (reel A, figure 1), the hood portion including an opening edge portion at a rear-end opening of the movable hood (portion 11 is shown to have an opening edge portion at a rear-end of hood 10, as illustrated in figures 2 and 7), and only an upper part of a circumference of the opening edge portion projecting radially outwardly (fig. 7 shows portion 11 projecting radially outward, along with the hood 10 only having portion 11 project radially outwardly while trigger 30 is disposed at a lower part of hood 10); and
a trigger (trigger 30, figure 7) disposed in part of a circumference of an outer circumferential surface of the movable hood (figure 7) on an opposite side of the hood portion (figure 7), the trigger configured to be hooked by a finger from the front side (figure 7).

Regarding claim 3, Zanetta discloses the limitations of claim 1, and further discloses a front surface of the trigger being convexly curved forward along a width direction (the trigger is convexly curved forward, as illustrated in figures 2 and 4), and an amount of a rear surface of the trigger projects in a rearward direction being less than an amount the front surface projected in a forward direction in a horizontal sectional view (figures 2 and 4).

Regarding claim 4, Zanetta discloses the limitations of claim 1, and further discloses the trigger projecting in a length that generally corresponds to a width of one finger (figures 2 and 4; paragraph 0020 of translated description, “Since the friction surface is provided on the operation portion, operation with the finger is facilitated.”).

Regarding claim 6, Zanetta discloses the limitations of claim 1, and further discloses the fishing rod comprising the reel seat (figure 1 shows a fishing rod including a reel seat).

Regarding claim 7, Zanetta discloses: 
a tubular movable hood (reel seat 1, figure 1) of a reel seat for a fishing rod (fishing rod main body 2, figure 1), comprising: 
a hood portion (reel leg fixing portion 11, figures 1 and 7) configured to cover a front-end portion of a reel foot (fig. 1 illustrates the reel leg fixing portion covering a front-end of a reel foot), the hood portion including an opening edge portion at a rear-end opening of the movable hood (portion 11 is shown to have an opening edge portion at a rear-end of hood 10, as illustrated in figures 2 and 7), and only an upper part of a circumference of the opening edge portion projecting radially outwardly (fig. 7 shows portion 11 projecting radially outward, along with the hood 10 only having portion 11 project radially outwardly while trigger 30 is disposed at a lower part of hood 10); and
a trigger (trigger 30, figure 7) disposed, in part of an entire circumference of an outer circumferential surface of the movable hood (figure 7) on a side opposite to the hood portion (figure 7), the trigger configured to hook a finger from a front side (figure 7).

Regarding claim 8, Zanetta discloses the limitations of claim 1, and further discloses the trigger and the upper part of the circumference of the opening edge portion being symmetrically disposed with respect to a longitudinal direction of the fishing rod (fig. 7 shows the symmetrical configuration of portion 11 and trigger 30 around an opening of hood 10).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Zanetta in view of Ohmura (US 2002/0069574).
Regarding claim 5, Zanetta discloses the limitations of claim 1, but does not appear to specifically disclose a distal end side region of a front surface of the trigger being inclined forward with respect to a radial direction of the movable hood at an angle of inclination of 10 degrees or less, and, when a reel is attached, the distal end side region of the front surface of the trigger extends in a radial direction of the movable hood or is inclined forward with respect to the radial direction of the movable hood.  
	Ohmura teaches a distal side region of a front surface of a trigger (trigger 13, figure 2) being inclined forward with respect to a radial direction of a movable hood (hood 11, figure 1) at an angle of inclination of 10 degrees or less (figure 2; paragraph 0038, “In one exemplary embodiment of the invention, the most preferable degree of inclination of the front surface of the trigger, that is, the downward and backward opening angle with respect to a direction perpendicular to the body of the reel seat or the center axis of the fishing body, cannot be generally specified. However, an actual fishing rod test performed by the inventor and testers shows that depending on the size of the user's hand, even an opening angle of 25° to 55° allows a user to grip a fishing pole without significantly bending a wrist or elbow.”) and, when a reel is attached (reel 31, figures 4-5), the distal end side region of the front surface of the trigger extends in a radial direction of the movable hood or is inclined forward with respect to the radial direction of the movable hood (figures 1 and 2).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zanetta and include a distal end side region of a front surface of the trigger being inclined forward with respect to a radial direction of the movable hood at an angle of inclination of 10 degrees or less, and, when a reel is attached, the distal end side region of the front surface of the trigger extends in a radial direction of the movable hood or is inclined forward with respect to the radial direction of the movable hood, as taught by Ohmura, in order to permit a user to grip a fishing pole with certain wrist and elbow movements (e.g., Ohmura, paragraph 0038, “…allows a user to grip a fishing pole without significantly bending a wrist or elbow. In particular, in the case of 30°-50°, when casting or palming, there is less burden on the user's wrist, and gripping force can be sufficiently generated.”).

Response to Arguments
Applicant's arguments filed 04/06/2022 have been fully considered but they are not persuasive.
In response to Applicant’s argument that Childre fails to disclose the hood portion recited in claim 1 via Childre illustrating a hood that radially increases along its entire circumference (Remarks, pg. 5, first paragraph), that the cited art fails to disclose a trigger disposed in part of a circumference of an outer circumferential surface of the movable hood on an opposite side of the hood portion (Remarks, pg. 6, second paragraph), and that the cited art fails to disclose new claim 8 (Remarks, pg. 9, last paragraph), the Examiner points to the employment of Zanetta, rather than Childre, in the instant action. As Zanetta provides new grounds of rejection, and since Zanetta was not relied upon in prior rejections of record for any teaching or matter specifically challenged in the above arguments, Applicant’s arguments are considered moot.
Examiner also emphasizes that the Childre reference may still be employed in future actions/correspondence. Even though Childre is not being employed in the instant action, Childre may still disclose or teach the claims as presented.

Prior Art References
The cited references made of record in the contemporaneously filed PTO-892 form and not relied upon in the instant office action are considered pertinent to applicant's disclosure, and may have one or more of the elements in Applicant’s disclosure and in at least claim 1. For example, Taniguchi (JP 2010273586 A) discloses a tubular reel seat for a fishing rod, including a tubular movable hood disposed on a front side of the reel seat, the tubular movable hood comprising a hood portion (figure 9).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODUTT M BASRAWI whose telephone number is (571)272-5425. The examiner can normally be reached Mon. - Fri. 9:30am--5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.B./Examiner, Art Unit 3647                                                                                                                                                                                                        

/BRADY W FRAZIER/Primary Examiner, Art Unit 3647